Claims 2-10, 13-17, 19-32, 35-41, 44, 47-51, 54-60, 63-65, 67-71, 76-82, 85-87, 89, 91-97, 100-105, 107-113, 115-118, 120-132, 134, 137-162 are canceled.  Claims 1, 11-12, 18, 33-34, 42-43, 45-46, 52-53, 61-62, 66, 72-75, 83-84, 88, 90, 98-99, 106, 114, 119, 133, 135-136 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1, 11-12, 18, 33-34, 42-43, 45-46, 52-53, 61-62, 66, 72-75, 83-84, 88, 90, 98-99, 106, 135-136, drawn to an enucleated cell engineered to degrade uric acid, comprising a first exogenous polypeptide comprising a uric acid degrading polypeptide, or a variant thereof, classified in C12N 5/10.
II. Claims 114, 119, 133, drawn to a method of treating or preventing hyperuricemia in a subject, comprising administering to the subject an engineered enucleated cell or a pharmaceutical composition thereof, classified in A61K 33/18.

The inventions are independent or distinct, each from the other because:
The Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown:  (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the reasons are noted above.  Further, searching of patentably distinct inventions would require a different field of search, strategy, and/or search queries.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either 

This application contains claims directed to the following patentably distinct species:
uric acid degrading polypeptide (elect one of the following):
uricase, 5-hydroxyisourate (HIU) hydrolase, 2-oxo-4-hydroxy-4-carboxy-5-ureidoimidazoline (OHCU) decarboxylase, allantoinase, allantoicase, myeloperoxidase, flavin adenine dinucleotide (FAD)-dependent urate hydroxylase, xanthine dehydrogenase, nucleoside deoxyribosyltransferase, dioxotetrahydropyrimidine phosphoribosyltransferase, dihydropyrimidinase, guanine deaminase (see claims 1, 18);
	if uricase is elected, please elect one of the following:
	fungal uricase, yeast uricase, bacterial uricase, mammalian uricase, plant uricase, Drosophila melanogaster uricase (see claims 33, 42, 45, 52, 61, 66);
uric acid transporter (elect one of the following):
URAT1, GLUT9, OAT4, OAT1, OAT3, Gal-9, ABCG2, SLC34A2, MRP4, OAT2, NPT4, NPT1, and MCT9 (see claims 74, 90).

The species are independent or distinct because the biomolecules noted above are structurally and/or functionally different and have distinct properties and/or characteristics.  Searching of patentably distinct species requires a different field of search (i.e. searching different classes/subclasses or electronic sources or employing different search strategies and search queries).  Searching each of the different biomolecules would require at least a separate 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 11, 90 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the reasons are noted above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Marsha Tsay/Patent Examiner, Art Unit 1656